CULLEN, Commissioner.
The judgment in the lower court, denying the petition of Arthur (Watermelon) Mat-’ thews for a writ of habeas corpus to secure, his release from the penitentiary, was entered on December 5, 1950. The appeal was filed in this Court on January 25, 1951. Under section 429-1 of the Criminal Code of. Practice, an appeal in a habeas corpus proceeding must be filed within 10 days after the entry of the judgment. This appeal was . not filpd in-, time, and the court therefore does not have jurisdiction. Board v. Hendricks, 300 Ky. 619, 189 S.W.2d. 112; Wyatt v. Goodlett, 311 Ky. 583, 227 S.W.2d 406.
Appeal dismissed.